An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-116
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     17 June 2014


IN THE MATTER OF:

S.L.B.B.                                      Catawba County
                                              No. 11 JA 177




       Appeal by respondent-mother from order entered 6 November

2013   by    Judge   J.   Gary   Dellinger     in   Catawba     County    District

Court.      Heard in the Court of Appeals 29 May 2014.


       Staff Attorney Valeree R. Adams, for petitioner-appellee
       Catawba County Department of Social Services.

       Alston & Bird LLP, by Matthew P. McGuire, for guardian ad
       litem.

       Levine & Stewart, by James E. Tanner, III, for respondent-
       appellant mother.


       CALABRIA, Judge.


       Respondent-mother       (“respondent”)       appeals    from    the    trial

court’s order terminating her parental rights to her minor child

“Shaney.”1     We affirm the trial court’s order.


1
  A pseudonym is used to protect the identity and privacy of the
juvenile.
                                               -2-
       Respondent was fourteen years old when she gave birth to

Shaney in 2009.                  Respondent was unable to identify Shaney’s

biological father.                When Shaney was approximately eight months

old,        respondent       assaulted      her      by    shaking     her     excessively.

Respondent          was    subsequently          adjudicated       delinquent        for    the

assault.

       On 29 June 2011, the Catawba County Department of Social

Services (“DSS”) filed a juvenile petition alleging Shaney was

abused, neglected, and dependent.                         On 30 June 2011, the trial

court entered a non-secure custody order placing Shaney in DSS

custody.          On 8 November 2011, the trial court adjudicated Shaney

as     an     abused      and     neglected       juvenile.          The     court    ordered

respondent to enter into and comply with a family services case

plan.             The     case    plan     required        respondent        to    obtain     a

psychological evaluation and comply with all recommendations;

obtain a parenting assessment and follow the recommendations;

obtain       an    assessment       of   her     intellectual      functioning;         comply

with mental health services; demonstrate improved capacity as a

result of participation in services; and attend school daily.

       On 4 June 2012, the trial court conducted a                                 permanency

planning          hearing.        The    court    found     that   “[i]t      is     uncertain

whether the minor child will return to the home of her mother
                                         -3-
within      six    months       due     to        the     uncertainty          regarding

[respondent’s]      ability      to     learn      and        demonstrate      parenting

skills.”        The trial court implemented a concurrent permanent

plan of adoption and reunification.

       Another    permanency     planning       hearing        was    conducted   on    10

September 2012.          Respondent had failed to take her medications

as    directed,    and    the   trial    court     found       that     “[d]espite     the

services offered to her and the various parenting classes in

which she has participated, [respondent] is unable to care for

herself, let alone provide care for her minor child.”                          The court

changed the permanent plan to adoption.

       On   9   November    2012,     DSS    filed        a    motion    to    terminate

respondent’s      parental      rights       on     the       grounds     of    neglect,

willfully leaving the minor child in foster care for more than

twelve months without making reasonable progress to correct the

conditions which led to the removal of the child from the home,

and    incapability        of   providing         for     the        proper    care    and

supervision of the minor child.                   After a hearing, the trial

court found the existence of all grounds alleged by DSS and

concluded that termination of respondent’s parental rights was

in the best interests of the minor child.                       On 6 November 2013,
                                           -4-
the    trial    court    entered     its    order      terminating        respondent’s

parental rights.        Respondent appeals.

       Respondent argues that the trial court erred by finding and

concluding      that    grounds    existed       for   terminating    her     parental

rights.    We disagree.

       “The standard for review in termination of parental rights

cases is whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.”                     In re Clark, 72 N.C.

App.    118,    124,    323   S.E.2d       754,    758    (1984).         Unchallenged

findings of fact are deemed supported by competent evidence and

are binding on appeal.         Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d 729, 731 (1991).            In the instant case, respondent does

not challenge any of the trial court’s findings.                     Thus, we must

only determine if these unchallenged findings support the trial

court’s        conclusion     that     grounds           existed     to      terminate

respondent’s parental rights.

       A trial court may terminate parental rights based on a

finding that the parent has neglected the juvenile.                         N.C. Gen.

Stat. § 7B-1111(a)(1).             A neglected juvenile is defined, in

part, as one who “does not receive proper care, supervision, or

discipline” from a parent or caretaker, or “who lives in an
                                             -5-
environment injurious to the juvenile’s welfare[.]”                         N.C. Gen.

Stat. § 7B-101(15) (2013).              Generally, “[a] finding of neglect

sufficient       to    terminate    parental         rights    must   be    based    on

evidence     showing      neglect       at    the    time     of   the     termination

proceeding.”          In re Young, 346 N.C. 244, 248, 485 S.E.2d 612,

615 (1997) (citation omitted).                However, when

            there is no evidence of neglect at the time
            of the termination proceeding . . . parental
            rights may nonetheless be terminated if
            there is a showing of a past adjudication of
            neglect and the trial court finds by clear
            and convincing evidence a probability of
            repetition of neglect if the juvenile were
            (sic) returned to her parents.

In re Reyes, 136 N.C. App. 812, 815, 526 S.E.2d 499, 501 (2000)

(citation omitted).

       Respondent contends the trial court erred in terminating

her   parental        rights   based    on     neglect      because   there    was   no

evidence “that suggested [respondent] posed any threat of anger

or    violence    toward       Shaney    at    the    time    of   the     termination

hearing[,]” nor was there evidence that respondent’s parents’

home “posed the same risk of neglect to a three-year-old Shaney

with an almost 18-year-old [respondent] in it as it did when

Shaney was an infant and [respondent] was a misbehaving and

unruly 14-year-old.”
                                              -6-
       Contrary      to    respondent’s         contentions,         the     trial    court’s

order includes ample findings that would support a conclusion

that    she    would      continue     to     neglect      Shaney    if      the    child    was

returned to respondent’s care.                      The court specifically found

that    respondent         did   not    believe      she      needed      to   correct       her

behavior,       that       respondent’s         intellectual           disabilities          and

behavioral problems would make it difficult for respondent to

put Shaney’s needs before her own, and that respondent did not

have the financial resources to care for Shaney or herself.                                  The

trial    court      also    found      that    respondent’s          therapist       did     not

observe any improvement in her behavior following respondent’s

participation in therapy.               Finally, the trial court found that

respondent

               is not a fit and proper person to have
               custody of the minor child . . . . She
               continues, to this date, to engage in the
               same behaviors which led to the adjudication
               of neglect. She has not taken seriously the
               efforts to correct her behaviors and the
               likelihood of continued neglect is high if
               the child were to return home.

We conclude that the trial court’s unchallenged findings of fact

support       the   court’s      conclusion         that     respondent’s          neglect    of

Shaney    would        likely     be    repeated        if     she     was     returned       to

respondent’s care.               Accordingly, respondent’s contention that
                                     -7-
the trial court erred in terminating her parental rights on the

ground of neglect is overruled.

    Since we have determined that termination was proper on the

ground of neglect, it is unnecessary for us to consider the

additional grounds for termination found by the trial court.

See In re Humphrey, 156 N.C. App. 533, 540, 577 S.E.2d 421, 426

(2003)   (a   finding   of   one   statutory   ground   is   sufficient   to

support the termination of parental rights).                 We affirm the

trial court’s order terminating respondent’s parental rights.

    Affirmed.

    Judges STROUD and DAVIS concur.

    Report per Rule 30(e).